Item 26(d)(iii) TRANSAMERICA LIFE INSURANCE COMPANY A stock company Home Office: 4333 Edgewood Road N.E., Cedar Rapids, Iowa 52499 (Hereafter called the Company, we, our or us) - (319) 355 -4433 DEATH BENEFIT ENHANCEMENT RIDER This Rider is made part of the Policy to which it is attached. The Cash Value Accumulation limitation percentages in Section One of the policy are hereby deleted and replaced by the following: Insured's Age On Policy Limitation Percentage Insured's Age On Policy Limitation Percentage Anniversary Male Female Anniversary Male Female 20 773 901 60 208 234 21 748 870 61 202 227 22 724 839 62 196 221 23 701 810 63 191 215 24 678 782 64 186 209 25 656 754 65 182 203 26 634 728 66 177 198 27 613 702 67 173 193 28 593 678 68 169 188 29 574 654 69 165 183 30 555 631 70 161 179 31 536 609 71 157 174 32 518 588 72 154 170 33 500 568 73 150 166 34 483 548 74 147 162 35 467 529 75 144 158 36 451 511 76 144 156 37 436 493 77 144 156 38 421 476 78 144 156 39 406 460 79 144 156 40 393 444 80 144 156 41 379 429 81 142 153 42 367 415 82 140 151 43 355 401 83 136 146 44 343 387 84 132 141 45 332 374 85 128 136 46 321 362 86 124 132 47 311 350 87 120 128 48 301 338 88 117 124 49 291 327 89 116 122 50 282 317 90 115 120 51 273 307 91 114 119 52 264 297 92 113 117 53 256 288 93 112 115 54 248 279 94 111 113 55 241 270 95 110 112 56 233 262 96 109 110 57 227 255 97 107 108 58 220 247 98 105 106 59 214 240 99 102 102 100+ 101 101 Signed for us at our home office /s/ Craig D. vermie/s/ Brenda
